DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2022 and 08/17/2022 (two) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Examiner notes that the Non-Final Office Action dated 03/29/2022 inadvertently omitted a detailed rejection of claims 8-30.  Claims 8-30 are addressed in detail below.
Applicant’s arguments with respect to claim(s) 1-2, 5-8, 10-11, 14-18, 25, 28-30 have been considered but are moot because due to the introduction of new references necessitated by amendments to the claims.
Newly added claims 31-33 are addressed in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 10, 14-15, 18, 25, 28-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, Sanechips, “Remaining details on beam recovery,” 3GPP TSG RAN WG1 Meeting #92, R1-1801582, Athens, Greece, February 26th-March 2nd, 2018 (“ZTE”; cited in Applicant’s IDS filed 07/06/2021) in view of Yuan et al. (US 2021/0058998; “Yuan”).
Regarding claim 1, ZTE teaches a resource configuration method, wherein the method comprises: 
receiving a resource configuration that is of a physical uplink control channel (PUCCH) used for beam failure recovery and that is sent by a network device [ZTE p. 2, PUCCH for contention-free request: gNB configures CSI-RS and/or SSB resources for new candidate beam identification in PUCCH based beam reporting]; and 
when a beam failure event is detected, sending a beam failure recovery request to the network device based on the resource configuration of the PUCCH and a corresponding periodicity of the PUCCH [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal (i.e. a periodic PUCCH resource is used to transmit beam failure recovery request)].
However, ZTE does not explicitly disclose wherein the resource configuration of the PUCCH comprises a corresponding transmit beam of the PUCCH and a periodicity of the PUCCH.
However, in a similar field of endeavor, Yuan teaches wherein the resource configuration of the PUCCH comprises a corresponding transmit beam of the PUCCH and a periodicity of the PUCCH [Yuan ¶ 0068, Fig. 8: BFR-PUCCH could be pre-configured by the network device, e.g., by RRC…in step 801, the terminal device may receive configuration information indicating one or more parameters for the BFR-PUCCH which may include one or more of transmission periodicity; ¶ 0070: the beam resource for transmitting the BFR-PUCCH could be also pre-configured by the network device, for example by an RRC signaling and MAC CE].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of providing a beam resource and periodicity for BFR-PUCCH transmissions as taught by Yuan.  The motivation to do so would be provide for beam failure recovery support in a secondary cell of a carrier aggregation network environment [Yuan ¶¶ 0003-0004 & 0045].
Regarding claim 5, ZTE in view of Yuan teaches the method according to claim 1, wherein when the PUCCH resource used for sending of the beam failure recovery request and a transmission of an uplink measurement signal are in a same time domain resource, the sending of the beam failure recovery request is preferential [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal (i.e. a periodic PUCCH resource is preferentially used to transmit beam failure recovery request)].
Regarding claim 6, ZTE in view of Yuan teaches the method according to claim 5, wherein a same time domain resource may be used for transmission [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal, however, ZTE does not explicitly disclose a resource is a symbol.
However, Yuan teaches transmission resources defined as symbols [Yuan ¶ 0079: SR and BFR-PUCCH may collide when transmitted in the same OFDM symbol (i.e. the colliding transmission resource is a symbol)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, ZTE teaches a resource configuration apparatus, wherein the apparatus comprises at least one processor, wherein the at least one processor is configured to read an instruction in a memory and implement: 
causing a transceiver to receive a resource configuration that is of a physical uplink control channel (PUCCH) used for beam failure recovery request and that is sent by a network device [ZTE p. 2, PUCCH for contention-free request: gNB configures CSI-RS and/or SSB resources for new candidate beam identification in PUCCH based beam reporting], 
wherein when detecting a beam failure event, causing to send a beam failure recovery request to the network device based on the resource configuration of the PUCCH and a corresponding periodicity of the PUCCH [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal (i.e. a periodic PUCCH resource is used to transmit beam failure recovery request)].
However, ZTE does not explicitly disclose an apparatus comprising at least one processor, wherein the at least one processor is configured to read an instruction in a memory and implement a transceiver; and wherein the resource configuration of the PUCCH comprises a corresponding transmit beam of the PUCCH and a periodicity of the PUCCH.
However, in a similar field of endeavor, Yuan teaches an apparatus comprising at least one processor, wherein the at least one processor is configured to read an instruction in a memory and implement a transceiver [Yuan ¶ 0156: apparatus 2110 comprises at least one processor 2111, a transmitter TX, and receiver RX 2113 coupled to the processor 2111; ¶ 0157: PROG 2124 may include instructions that, when executed on the associated processor 2121, enable the apparatus 2120 to operate in accordance with the embodiments of the present disclosure]; and 
wherein the resource configuration of the PUCCH comprises a corresponding transmit beam of the PUCCH and a periodicity of the PUCCH [Yuan ¶ 0068, Fig. 8: BFR-PUCCH could be pre-configured by the network device, e.g., by RRC…in step 801, the terminal device may receive configuration information indicating one or more parameters for the BFR-PUCCH which may include one or more of transmission periodicity; ¶ 0070: the beam resource for transmitting the BFR-PUCCH could be also pre-configured by the network device, for example by an RRC signaling and MAC CE].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of providing a beam resource and periodicity for BFR-PUCCH transmissions as taught by Yuan.  The motivation to do so would be provide for beam failure recovery support in a secondary cell of a carrier aggregation network environment [Yuan ¶¶ 0003-0004 & 0045].
Regarding claim 10, ZTE in view of Yuan teaches the apparatus according to claim 8, however, ZTE does not explicitly disclose wherein the resource configuration of the PUCCH further comprises at least one of the following: a communication resource of the PUCCH, a time offset of the PUCCH, or a format of the PUCCH.
However, Yuan teaches wherein the resource configuration of the PUCCH further comprises at least one of the following: a communication resource of the PUCCH, a time offset of the PUCCH, or a format of the PUCCH ¶ 0070: the beam resource for transmitting the BFR-PUCCH could be also pre-configured by the network device, for example by an RRC signaling and MAC CE; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
Regarding claim 14, ZTE in view of Yuan teaches the apparatus according to claim 8, wherein when the PUCCH resource used for sending of the beam failure recovery request and a transmission of an uplink measurement signal are in a same time domain resource, the sending of the beam failure recovery request is preferential [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal (i.e. a periodic PUCCH resource is preferentially used to transmit beam failure recovery request)].
Regarding claim 15, ZTE in view of Yuan teaches the apparatus according to claim 14, wherein a same time domain resource may be used for transmission [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal, however, ZTE does not explicitly disclose a resource is a symbol.
However, Yuan teaches transmission resources defined as symbols [Yuan ¶ 0079: SR and BFR-PUCCH may collide when transmitted in the same OFDM symbol (i.e. the colliding transmission resource is a symbol)].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
Regarding claim 18, ZTE in view of Yuan teaches the apparatus according to claim 8, wherein the apparatus is a terminal device or a chip [ZTE p. 2 discloses a UE (i.e. terminal device) as the apparatus].
Regarding claim 25, ZTE teaches a non-transitory computer-readable storage medium storing a computer program, wherein when the program is executed by a computer, implementing: 
receiving a resource configuration that is of a physical uplink control channel (PUCCH) used for beam failure recovery request and that is sent by a network device [ZTE p. 2, PUCCH for contention-free request: gNB configures CSI-RS and/or SSB resources for new candidate beam identification in PUCCH based beam reporting]; and 
when a beam failure event is detected, sending a beam failure recovery request to the network device based on the resource configuration of the PUCCH and a corresponding periodicity of the PUCCH [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal (i.e. a periodic PUCCH resource is used to transmit beam failure recovery request)].
However, ZTE does not explicitly disclose wherein the resource configuration of the PUCCH comprises a corresponding transmit beam of the PUCCH and a periodicity of the PUCCH.
However, in a similar field of endeavor, Yuan teaches wherein the resource configuration of the PUCCH comprises a corresponding transmit beam of the PUCCH and a periodicity of the PUCCH [Yuan ¶ 0068, Fig. 8: BFR-PUCCH could be pre-configured by the network device, e.g., by RRC…in step 801, the terminal device may receive configuration information indicating one or more parameters for the BFR-PUCCH which may include one or more of transmission periodicity; ¶ 0070: the beam resource for transmitting the BFR-PUCCH could be also pre-configured by the network device, for example by an RRC signaling and MAC CE].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of providing a beam resource and periodicity for BFR-PUCCH transmissions as taught by Yuan.  The motivation to do so would be provide for beam failure recovery support in a secondary cell of a carrier aggregation network environment [Yuan ¶¶ 0003-0004 & 0045].
Regarding claim 28, ZTE in view of Yuan teaches the medium according to claim 25, wherein when the PUCCH resource used for sending of the beam failure recovery request and a transmission of an uplink measurement signal are in a same time domain resource, the sending of the beam failure recovery request is preferential [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal (i.e. a periodic PUCCH resource is preferentially used to transmit beam failure recovery request)].
Regarding claim 29, ZTE in view of Yuan teaches the medium according to claim 28, wherein a same time domain resource may be used for transmission [ZTE p. 2: when UE detects beam failure and new candidate beam, UE may pre-empt the periodic beam reporting resources to transmit beam recovery signal, however, ZTE does not explicitly disclose a resource is a symbol.
However, Yuan teaches transmission resources defined as symbols [Yuan ¶ 0079: SR and BFR-PUCCH may collide when transmitted in the same OFDM symbol (i.e. the colliding transmission resource is a symbol)].
The motivation to combine these references is illustrated in the rejection of claim 25 above.
Regarding claim 31, ZTE in view of Yuan teaches the method according to claim 1, however, ZTE does not explicitly disclose wherein the resource configuration of the PUCCH further comprises at least one of the following: a communication resource of the PUCCH, a time offset of the PUCCH, or a format of the PUCCH.
However, Yuan teaches wherein the resource configuration of the PUCCH further comprises at least one of the following: a communication resource of the PUCCH, a time offset of the PUCCH, or a format of the PUCCH ¶ 0070: the beam resource for transmitting the BFR-PUCCH could be also pre-configured by the network device, for example by an RRC signaling and MAC CE; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 32, ZTE in view of Yuan teaches the non-transitory computer-readable storage medium according to claim 25, however, ZTE does not explicitly disclose wherein the resource configuration of the PUCCH further comprises at least one of the following: a communication resource of the PUCCH, a time offset of the PUCCH, or a format of the PUCCH.
However, Yuan teaches wherein the resource configuration of the PUCCH further comprises at least one of the following: a communication resource of the PUCCH, a time offset of the PUCCH, or a format of the PUCCH ¶ 0070: the beam resource for transmitting the BFR-PUCCH could be also pre-configured by the network device, for example by an RRC signaling and MAC CE; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
The motivation to combine these references is illustrated in the rejection of claim 25 above.

Claim(s) 2, 7, 11, 16, 30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Yuan in view of Takeda et al. (US 2020/0358577; “Takeda”).
Regarding claim 2, ZTE in view of Yuan teaches the method according to claim 1, however, does not explicitly disclose wherein the resource configuration of the PUCCH further comprises: an association relationship between a use time of the transmit beam and the periodicity of the PUCCH, or an association relationship between the use time of the transmit beam and a time offset of the PUCCH.
However, Takeda teaches wherein the resource configuration of the PUCCH further comprises: an association relationship between a use time of the transmit beam and the periodicity of the PUCCH, or an association relationship between the use time of the transmit beam and a time offset of the PUCCH [Takeda ¶ 0043: when a spatial information MAC CE is scheduled in a slot n and this spatial information MAC CE is applied after a given period (for example, in slot n+8) or later, the indication field in this spatial information MAC CE may be applied to a given PUCCH resource that is transmitted at the timing after the above given period (for example, in slot n+8) (i.e. there is a relationship between spatial information (e.g. beam information) and an offset at which to apply the spatial information); Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of providing an association between the use time of a transmit beam and a time offset of the PUCCH as taught by Takeda.  The motivation to do so would be to achieve improvements in communication quality through utilization of appropriate spatial resources [Takeda ¶ 0007]. 
Regarding claim 7, ZTE in view of Yuan teaches the method according to claim 5, however, does not explicitly disclose wherein the uplink measurement signal is a sounding reference signal (SRS).
However, in a similar field of endeavor, Takeda teaches wherein the uplink measurement signal is a sounding reference signal (SRS) [Takeda ¶ 0029: If an uplink RS (SRS) is used as a reference RS, the entry is associated with a transmitting beam that is selected by measuring the reference RS, and the UE may transmit PUCCH by using the transmitting beam associated with the entry].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of using uplink SRS to perform beam measurement as taught by Takeda.  The motivation to do so would be to achieve improvements in communication quality through utilization of appropriate spatial resources [Takeda ¶ 0007]. 
Regarding claim 11, ZTE in view of Yuan teaches the apparatus according to claim 8, however, does not explicitly disclose wherein the resource configuration of the PUCCH further comprises: an association relationship between a use time of the transmit beam and the periodicity of the PUCCH, or an association relationship between the use time of the transmit beam and a time offset of the PUCCH.
However, in a similar field of endeavor, Takeda teaches wherein the resource configuration of the PUCCH further comprises: an association relationship between a use time of the transmit beam and the periodicity of the PUCCH, or an association relationship between the use time of the transmit beam and a time offset of the PUCCH [Takeda ¶ 0043: when a spatial information MAC CE is scheduled in a slot n and this spatial information MAC CE is applied after a given period (for example, in slot n+8) or later, the indication field in this spatial information MAC CE may be applied to a given PUCCH resource that is transmitted at the timing after the above given period (for example, in slot n+8) (i.e. there is a relationship between spatial information (e.g. beam information) and an offset at which to apply the spatial information); Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of providing an association between the use time of a transmit beam and a time offset of the PUCCH as taught by Takeda.  The motivation to do so would be to achieve improvements in communication quality through utilization of appropriate spatial resources [Takeda ¶ 0007].
Regarding claim 16, ZTE in view of Yuan teaches the apparatus according to claim 14, however, does not explicitly disclose wherein the uplink measurement signal is a sounding reference signal (SRS).
However, in a similar field of endeavor, Takeda teaches wherein the uplink measurement signal is a sounding reference signal (SRS) [Takeda ¶ 0029: If an uplink RS (SRS) is used as a reference RS, the entry is associated with a transmitting beam that is selected by measuring the reference RS, and the UE may transmit PUCCH by using the transmitting beam associated with the entry].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of using uplink SRS to perform beam measurement as taught by Takeda.  The motivation to do so would be to achieve improvements in communication quality through utilization of appropriate spatial resources [Takeda ¶ 0007].
Regarding claim 30, ZTE in view of Yuan teaches the medium according to claim 28, however, does not explicitly disclose wherein the uplink measurement signal is a sounding reference signal (SRS).
However, in a similar field of endeavor, Takeda teaches wherein the uplink measurement signal is a sounding reference signal (SRS) [Takeda ¶ 0029: If an uplink RS (SRS) is used as a reference RS, the entry is associated with a transmitting beam that is selected by measuring the reference RS, and the UE may transmit PUCCH by using the transmitting beam associated with the entry].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of using uplink SRS to perform beam measurement as taught by Takeda.  The motivation to do so would be to achieve improvements in communication quality through utilization of appropriate spatial resources [Takeda ¶ 0007].
Regarding claim 33, ZTE in view of Yuan teaches the non-transitory computer-readable storage medium according to claim 25, however, does not explicitly disclose wherein the resource configuration of the PUCCH further comprises: an association relationship between a use time of the transmit beam and the periodicity of the PUCCH, or an association relationship between the use time of the transmit beam and a time offset of the PUCCH.
However, Takeda teaches wherein the resource configuration of the PUCCH further comprises: an association relationship between a use time of the transmit beam and the periodicity of the PUCCH, or an association relationship between the use time of the transmit beam and a time offset of the PUCCH [Takeda ¶ 0043: when a spatial information MAC CE is scheduled in a slot n and this spatial information MAC CE is applied after a given period (for example, in slot n+8) or later, the indication field in this spatial information MAC CE may be applied to a given PUCCH resource that is transmitted at the timing after the above given period (for example, in slot n+8) (i.e. there is a relationship between spatial information (e.g. beam information) and an offset at which to apply the spatial information); Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring period PUCCH resources that may be used for a beam failure recovery request as taught by ZTE with the method of providing an association between the use time of a transmit beam and a time offset of the PUCCH as taught by Takeda.  The motivation to do so would be to achieve improvements in communication quality through utilization of appropriate spatial resources [Takeda ¶ 0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474